Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following claims is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dry et al (US 20180265019 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims, including is/are rejected under 35 U.S.C. 103 as being unpatentable over Dry et al (US 20180265019 A1), and further in view of Silver (US 20210107494 A1).



As per claim 1, Dry discloses a roof module for a motor vehicle, 
a roof skin(26,  fig. 2) and 
a roof substructure (16) as well as 
a means for autonomous driving or semi-autonomous driving of the motor vehicle, said means comprising 
at least one sensor module ( 34) having at least one environmental sensor (para. 30, they are used to detect the external world) for detecting a vehicle environment, 
the sensor module being covered by the roof skin (as shown in fig .2) is
connected to a controller 40 which is part of the means for autonomous driving or semi-autonomous driving of the motor vehicle, and wherein the sensor module is part of the means for autonomous driving or semi-autonomous driving of the motor vehicle (para. 36 computer 40 uses inputs from the sensors to enable autonomous operation)

However, Dry does not specify the sensor module comprising:
means for generating sound which are covered by the roof skin (the connection between the sensor and the computer 40 generates the sound captured by the sensor when the sensor is a microphone and 
means for recording sound

Silver teaches that autonomous vehicles comprise rooftop sensor modules (para. 27: which can be used by an on-board ADAS system or other system capable of operating the vehicle in a semi-autonomous driving mode.) that can comprise:
means for generating sound (Sonar, para. 42, comprises a sound generation means to generate the ping)
means for recording sound (para. 42 microphones)
Silver teaches that these sensors allow the vehicle system to detect objects outside of the vehicle and their characteristics para. 42.  It would have been obvious to one skilled in the art at the effective time of filing, that the sensors of Dry could comprise the sonar and microphone of Silver for the purpose of improved detection of objects outside the vehicle.


As per claim 2, the roof module according to claim 1, wherein 
As per claim 3, the roof module according to claim 1 wherein 
As per claim 4, the roof module according to claim 3, wherein 
As per claim 5,  the roof module according to claim 1wherein 
As per claim 6, the claim 1 rejection discloses a motor vehicle comprising a roof module according to claim 1 

As per claim 7, The motor vehicle according to claim 6, wherein the motor vehicle comprises an electric motor as a drive (as per para. 25 of Dry).
As per claim 8, The roof module according to claim 1, wherein the motor vehicle is a passenger vehicle as shown in fig. 1 of Dry. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 25, 2022